Case: 15-12032   Date Filed: 05/24/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12032
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:14-cr-00033-JA-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JONATHAN TYLER PRIVE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 24, 2016)

Before WILLIAM PRYOR, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-12032     Date Filed: 05/24/2016    Page: 2 of 2


      Daniel Brodersen, appointed counsel for Jonathan Prive in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel=s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel=s motion to withdraw is GRANTED, and Prive’s conviction and

sentence are AFFIRMED. Additionally, Prive’s motion for appointment of new

counsel is DENIED.




                                           2